DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/728,446, Applicant’ amendment filed on 02/04/2022.  Claims 1 and 4 are currently amended by Applicant.  Claim 3 is cancelled.  Claims 1-2 and 4-7 are currently pending in this application. 

Response to Arguments
3.	Applicant’s arguments filed 02/04/2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
4. 	Applicant asserts that the prior art disclosed in the most recent Non-Final office action dated 11/18/2021, more specifically the Tiesler/Clark combination, fails to disclose a “shelf” as disclosed in the claims.  Examiner agrees, and presents the following new ground(s) of rejection below.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 2019/0047432) in view Gort (US 2003/0127482), and in further view of Tielser et al. (US 2006/0209531).

7.          With respect to claim 1, Clark teaches:
a solar panel being attached to an outer surface of a vehicle (solar panel  mounted on top of vehicle, para 15),
wherein said solar panel is configured to be exposed to sunlight, said solar panel having an output (solar module exposed to sunlight, solar charge controller coupled by wire to solar module, para 15; solar module generates electricity that has an output where electricity flow through the solar charge controller to charge the secondary battery bank, para 20),
a battery being attached to the vehicle (solar module connected to vehicle via power transfer switch and chargeable secondary battery bank, Abstract),
said battery being in electrical communication with said solar panel such that said solar panel charges said battery (solar module electrically connected to battery bank and solar module to charge battery bank via chargable switch connected between, Abstract).
[Although not relied upon, Examiner points out that Clark also teaches: secondary chargable battery bank to provide power to the main power circuit and provide power to lights, range hood, water pump, furnace, power vent, refrigerator, and other devices and appliances, para 13, 19].	
Clark appears to be silent regarding:
a bracket being mountable within a cab of the vehicle wherein said bracket is configured to be accessible to a driver,
wherein said bracket has a first portion forming an angle with a second portion, said first portion being attached to a vertical support surface in the vehicle having said second portion being oriented on a horizontal plane such that said second portion defines a shelf for supporting battery chargers for power tools;
a power strip being coupled to said bracket, said power strip being in electrical communication with said battery, 
said power strip having the battery chargers plugged therein for charging power tool batteries.
However, Gort teaches:
a bracket being mountable within a cab of the vehicle wherein said bracket is configured to be accessible to a driver (see brackets, latches, hinges, providing shelf to store or rest items for providing power or charging items, see Figs 1A-1B, 2A-2B, 4A-4B para 28-30; operator/driver of vehicle can access stored items during cargo load, unload, storing ski’s tools, for personal, commercial uses, industrial uses in conjunction with the use of a vehicle, para 30),
wherein said bracket has a first portion forming an angle with a second portion, said first portion being attached to a vertical support surface in the vehicle having said second portion being oriented on a horizontal plane such that said second portion defines a shelf for supporting battery chargers for power tools (see angle of vertical resting portion and/or shelf being aligned with vertical support members for supporting shelf, Figs 1A-1B, 2A-2B, 4A-4B para 28-30; see uses for receiving and supporting via the shelving items such as power tools such as portable air compressors, vacuum’s, other commercial equipment, para 30);
[Although not relied upon, Examiner point out that Gort teaches: electrically conductive utility-carrying portions provided to deliver electrical power to electrical items stored thereon, para 31].
The Clark/Gort combination appears to be silent regarding:
a power strip being coupled to said bracket, said power strip being in electrical communication with said battery, 
said power strip having the battery chargers plugged therein for charging power tool batteries.
However, Tiesler teaches:
a power strip being coupled to said bracket, said power strip being in electrical communication with said battery (electrical power strip receiving power from electrical power distribution system of vehicle, including the vehicle battery, and coupled to a bracket/track assembly, wherein rechargeable devices and tools are connected to power strip for recharging batteries, para 17-18), 
said power strip having the battery chargers plugged therein for charging power tool batteries (wherein rechargeable devices and tools are connected to power strip for recharging batteries, para 17-18).
It would have been obvious to one of ordinary skill in the art before the time of the invention to have incorporated Gort’s integrated vehicle shelving and conductive track power delivery system into Clark’s solar power vehicle distribution system for the purposes of improving Clark’s power distribution capabilities for a user of a vehicle.  Even further, it would have been obvious to have incorporated Tiesler’s adjustable vehicle-based power strip delivery system into the invention of Clark/Gort because Tiesler’s power strip enables the type of adjustability that would make it easier for a user to plug in a chargeable device, tool, or corded appliance for recharging or replenishing.

8.          With respect to claim 2, Clark teaches:
wherein: said battery has an input and an output (output of secondary battery bank 18 is connected to a power inverter 22, see Fig 1, para 15-17; input of secondary battery bank 18 is connected to solar charger controller 16, para 15-17); 
and said assembly includes a first conductor being electrically coupled between said output of said solar panel and said input of said battery (see wiring that connects solar module 14 to secondary battery 18 via the solar charge controller 16, para 15-17, Fig 1).

9.          With respect to claim 4, Gort appears to be silent regarding:
wherein said power strip is positioned on said first portion of said bracket.
However, Gort in view of Tiesler teaches:
A power strip that is adjustable and along the backside wall of a bracket (para 20, see power track assembly bracket 104 of Fig. 1A, where power outlet 120/152/170 is slidable/adjustable along the backside portion the track bracket that results in the combination bracket and power strip of Gort/Tiesler.  [Examiner points out that Gort already teaches a conductive element along the shelving assembly that provide power to component stored on the shelf.  Thus, the combination of Tiesler with Gort merely suggests that a skilled artisan would have been motivated to combine the adjustable power strip of Tiesler into the bracket/shelving component of Gort to improve the capabilities of the shelving/storing system for charging rechargeable devices]).

10.          With respect to claim 5, Clark/Gort appears to be silent regarding:
a second conductor being electrically coupled between said output of said battery and said power strip for supplying voltage to said power strip.
However, the Clark/Gort/Tiesler combination teaches:
a second conductor being electrically coupled between said output of said battery and said power strip for supplying voltage to said power strip (the conductor of Gort as modified by the power strip of Tiesler is coupled to the battery system of Clark.  
It would have been obvious to one of ordinary skill in the art before the time of the invention to recognize that, taking the combination of Clark, Gort and Tiesler as a whole, it would have been within the normal knowledge and creativity of a skilled artisan to have modified  the power providing conductor/power-strip of Gort/Tiesler and further modify the power panel wiring of Clark to give battery power access to the conductor/power strip to charge rechargeable devices along the power strip.

11.          With respect to claim 6, Clark teaches: 
A charging station assembly being integrated into a vehicle thereby facilitating power tool batteries to be recharged (a battery bank and charging system connected to a solar panel and a charging a battery system to provide power to devices and appliances within vehicle, Abstract), said assembly comprising: 
a solar panel being attached to an outer surface of a vehicle wherein said solar panel is configured to be exposed to sunlight (solar module exposed to sunlight, solar charge controller coupled by wire to solar module, para 15; solar module generates electricity that has an output where electricity flow through the solar charge controller to charge the secondary battery bank, para 20), 
said solar panel having an output (wiring coupling the output of solar module 14 to solar charge controller 16, Fig 1, para 13-17),
a battery being attached to the vehicle (solar module electrically connected to battery bank and solar module to charge battery bank via chargable switch connected between, Abstract), 
said battery being in electrical communication with said solar panel such that said solar panel charges said battery (solar module electrically connected to battery bank and solar module to charge battery bank via chargable switch connected between, Abstract), 
said battery having an input and an output (output of secondary battery bank 18 is connected to a power inverter 22, see Fig 1, para 15-17; input of secondary battery bank 18 is connected to solar charger controller 16, para 15-17); 
a first conductor being electrically coupled between said output of said solar panel and said input of said battery (see wiring that connects solar module 14 to secondary battery 18 via the solar charge controller 16, para 15-17, Fig 1).
Clark appears to be silent regarding:
a bracket being mountable within a cab of the vehicle wherein said bracket is configured to be accessible to a driver, 
said bracket having a first portion forming an angle with a second portion, 
said first portion being attached to a vertical support surface in the vehicle having said second portion being oriented on a horizontal plane such that said second portion defines a shelf for supporting battery chargers for power tools; 
a power strip being coupled to said bracket, 
said power strip being in electrical communication with said battery, 
said power strip having the battery chargers plugged therein for charging power tool batteries, 
said power strip being positioned on said first portion of said bracket; 
and a second conductor being electrically coupled between said output of said battery and said power strip for supplying voltage to said power strip.
However, Gort teaches:
a bracket being mountable within a cab of the vehicle wherein said bracket is configured to be accessible to a driver (see brackets, latches, hinges, providing shelf to store or rest items for providing power or charging items, see Figs 1A-1B, 2A-2B, 4A-4B para 28-30; operator/driver of vehicle can access stored items during cargo load, unload, storing ski’s tools, for personal, commercial uses, industrial uses in conjunction with the use of a vehicle, para 30), 
said bracket having a first portion forming an angle with a second portion (see angle of vertical resting portion and/or shelf being aligned with vertical support members for supporting shelf, Figs 1A-1B, 2A-2B, 4A-4B para 28-30), 
said first portion being attached to a vertical support surface in the vehicle having said second portion being oriented on a horizontal plane such that said second portion defines a shelf for supporting battery chargers for power tools (see uses for receiving and supporting via the horizontal shelving items such as power tools such as portable air compressors, vacuum’s, other commercial equipment, para 30).
[Although not relied upon, Examiner point out that Gort teaches: electrically conductive utility-carrying portions provided to deliver electrical power to electrical items stored thereon, para 31].
The Clark/Gort combination appears to be silent regarding:
a power strip being coupled to said bracket, 
said power strip being in electrical communication with said battery, 
said power strip having the battery chargers plugged therein for charging power tool batteries, 
said power strip being positioned on said first portion of said bracket; 
and a second conductor being electrically coupled between said output of said battery and said power strip for supplying voltage to said power strip.
However, Tiesler teaches:
a power strip being coupled to said bracket (electrical power strip receiving power from electrical power distribution system of vehicle, including the vehicle battery, and coupled to a bracket/track assembly, wherein rechargeable devices and tools are connected to power strip for recharging batteries, para 17-18), 
said power strip being in electrical communication with said battery (electrical power strip receiving power from electrical power distribution system of vehicle, including the vehicle battery, and coupled to a bracket/track assembly, wherein rechargeable devices and tools are connected to power strip for recharging batteries, para 17-18), 
said power strip having the battery chargers plugged therein for charging power tool batteries (electrical power strip receiving power from electrical power distribution system of vehicle, including the vehicle battery, and coupled to a bracket/track assembly, wherein rechargeable devices and tools are connected to power strip for recharging batteries, para 17-18), 
said power strip being positioned on said first portion of said bracket (para 20, see power track assembly bracket 104 of Fig. 1A, where power outlet 120/152/170 is slidable/adjustable along the backside portion the track bracket that results in the combination bracket and power strip of Gort/Tiesler); 
and a second conductor being electrically coupled between said output of said battery and said power strip for supplying voltage to said power strip (para 20, see power track assembly bracket 104 of Fig. 1A, where power outlet 120/152/170 is slidable/adjustable along the backside portion the track bracket that results in the combination bracket and power strip of Gort/Tiesler; the conductor of Gort as modified by the power strip of Tiesler is coupled to the battery system of Clark).
It would have been obvious to one of ordinary skill in the art before the time of the invention to have incorporated Gort’s integrated vehicle shelving and conductive track power delivery system into Clark’s solar power vehicle distribution system for the purposes of improving Clark’s power distribution capabilities for a user of a vehicle.  Even further, it would have been obvious to have incorporated Tiesler’s adjustable vehicle-based power strip delivery system into the invention of Clark/Gort because Tiesler’s power strip enables the type of adjustability that would make it easier for a user to plug in a chargeable device, tool, or corded appliance for recharging or replenishing.

12.          With respect to claim 7, Clark teaches:
a vehicle having an outer surface and a cab (see vehicle exterior/cab surface with solar panel mounted on exterior/top, 12 of Fig. 1); 
a solar panel being attached to said outer surface of said vehicle (see solar panel 14 mounted to outer surface of vehicle/cab 12, Fig 1.), 
wherein said solar panel is configured to be exposed to sunlight (solar module exposed to sunlight, solar charge controller coupled by wire to solar module, para 15; solar module generates electricity that has an output where electricity flow through the solar charge controller to charge the secondary battery bank, para 20), 
said solar panel having an output (solar module output electrically connected to battery bank and solar module to charge battery bank via chargable switch connected between, Abstract, Fig 1, para 13-17); 
a battery being attached to said vehicle (output of secondary battery bank 18 is connected to a power inverter 22, see Fig 1, para 15-17; input of secondary battery bank 18 is connected to solar charger controller 16, para 15-17), 
said battery being in electrical communication with said solar panel such that said solar panel charges said battery (battery in communication with solar panel through solar charge controller, Fig 1, para 13-17),  
said battery having an input and an output (solar module output electrically connected to battery bank and solar module to charge battery bank via chargable switch connected between, Abstract, Fig 1, para 13-17; battery input being connected to solar charge controller, Fig 1, para 13-17); 
a first conductor being electrically coupled between said output of said solar panel and said input of said battery (see wiring for solar module output electrically connected to battery bank and solar module to charge battery bank via chargable switch connected between, Abstract, Fig 1, para 13-17; battery input being connected to solar charge controller, Fig 1, para 13-17).
Clark appears to be silent regarding:
a bracket being mountable within said cab of said vehicle wherein said bracket is configured to be accessible to a driver, 
said bracket having a first portion forming an angle with a second portion, 
said first portion being attached to a vertical support surface in said vehicle having said second portion being oriented on a horizontal plane such that said second portion defines a shelf for supporting battery chargers for power tools; 
a power strip being coupled to said bracket, 
said power strip having the battery chargers plugged therein for charging power tool batteries, 
said power strip being positioned on said first portion of said bracket; and 
a second conductor being electrically coupled between said output of said battery and said power strip for supplying voltage to said power strip.
However, Gort teaches:
a bracket being mountable within said cab of said vehicle wherein said bracket is configured to be accessible to a driver (see brackets, latches, hinges, providing shelf to store or rest items for providing power or charging items, see Figs 1A-1B, 2A-2B, 4A-4B para 28-30; operator/driver of vehicle can access stored items during cargo load, unload, storing ski’s tools, for personal, commercial uses, industrial uses in conjunction with the use of a vehicle, para 30), 
said bracket having a first portion forming an angle with a second portion (see angle of vertical resting portion and/or shelf being aligned with vertical support members for supporting shelf, Figs 1A-1B, 2A-2B, 4A-4B para 28-30), 
said first portion being attached to a vertical support surface in said vehicle having said second portion being oriented on a horizontal plane such that said second portion defines a shelf for supporting battery chargers for power tools (see brackets, latches, hinges, providing shelf to store or rest items for providing power or charging items, see Figs 1A-1B, 2A-2B, 4A-4B para 28-30; operator/driver of vehicle can access stored items during cargo load, unload, storing ski’s tools, for personal, commercial uses, industrial uses in conjunction with the use of a vehicle, para 30; see angle of vertical resting portion and/or shelf being aligned with vertical support members for supporting shelf, Figs 1A-1B, 2A-2B, 4A-4B para 28-30); 
The Clark/Gort combination appears to be silent regarding:
a power strip being coupled to said bracket, 
said power strip having the battery chargers plugged therein for charging power tool batteries, 
said power strip being positioned on said first portion of said bracket; and 
a second conductor being electrically coupled between said output of said battery and said power strip for supplying voltage to said power strip.
However, Tiesler teaches:
said power strip having the battery chargers plugged therein for charging power tool batteries (para 20, see power track assembly bracket 104 of Fig. 1A, where power outlet 120/152/170 is slidable/adjustable along the backside portion the track bracket that results in the combination bracket and power strip of Gort/Tiesler), 
said power strip being positioned on said first portion of said bracket (para 20, see power track assembly bracket 104 of Fig. 1A, where power outlet 120/152/170 is slidable/adjustable along the backside portion the track bracket that results in the combination bracket and power strip of Gort/Tiesler; the conductor of Gort as modified by the power strip of Tiesler is coupled to the battery system of Clark); and 
a second conductor being electrically coupled between said output of said battery and said power strip for supplying voltage to said power strip (para 20, see power track assembly bracket 104 of Fig. 1A, where power outlet 120/152/170 is slidable/adjustable along the backside portion the track bracket that results in the combination bracket and power strip of Gort/Tiesler; the conductor of Gort as modified by the power strip of Tiesler is coupled to the battery system of Clark to provide power to devices and appliances including those containing a rechargeable battery).
It would have been obvious to one of ordinary skill in the art before the time of the invention to have incorporated Gort’s integrated vehicle shelving and conductive track power delivery system into Clark’s solar power vehicle distribution system for the purposes of improving Clark’s power distribution capabilities for a user of a vehicle.  Even further, it would have been obvious to have incorporated Tiesler’s adjustable vehicle-based power strip delivery system into the invention of Clark/Gort because Tiesler’s power strip enables the type of adjustability that would make it easier for a user to plug in a chargeable device, tool, or corded appliance for recharging or replenishing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851